Title: To Thomas Jefferson from Samuel Smith, 5 November 1791
From: Smith, Samuel
To: Jefferson, Thomas



Sir
Baltimore 5th. Novr. 1791.

In behalf of myself and the gentlemen concerned in the sloop Jane and cargo, I beg leave to enclose you the Captain and people’s protest, which will fully shew you the insult done to the american flag, and they still continue to detain the property. I also return your obliging letter to Mr. Skipwith who had left Martinique before it arrived there.
The purport of the present is to request the favor of you to State the situation of this business to the French Minister, and to request him to write to those in authority at Martinique to make restitution. We have employed a gentleman by the name of Thomas Darlington who will leave this in a few days for Martinique, and there act in  conjunction with Mr. George Patterson Merchant of that Island, for the recovery of the property. If the French Minister will write, we wish the names of those gentlemen to be mentioned by him, as the persons employed by the sufferers. Your immediate answer will very much oblige your obedient huml. Servt.,

Saml. Smith

